912 A.2d 479 (2006)
280 Conn. 943
In re William D.
Supreme Court of Connecticut.
Decided November 29, 2006.
D. Keith Foren, assistant public defender, in support of the petition.
Maura Murphy-Osborne, assistant attorney general, in opposition.
The respondent's petition for certification for appeal from the Appellate Court, 97 Conn.App. 600, 905 A.2d 696 (2006), is granted, limited to the following issue:
"Whether the Appellate Court properly concluded that the term `child' as used in General Statutes § 46b-141 (b) did not have the meaning defined under General Statutes § 46b-120 (1), but rather referred to a person who was previously committed as a delinquent under the provisions of § 46b-141 (a)?"
*480 The Supreme Court docket number is SC 17783.